PER CURIAM.
LaDerrick L. Alston appeals the district court’s order and judgment granting summary judgment to the Town of Winnsboro and James Jimmy Burroughs and dismissing Alston’s civil rights complaint. We have reviewed the record and find no reversible error. As for Alston’s claim that Burroughs did not have probable cause to arrest him and did not seek to have the charges dismissed after it was revealed that Alston was innocent, we find that Burroughs was entitled to qualified immunity. See Porterfield v. Lott, 156 F.3d 563 (4th Cir.1998). We further find that Alston did not establish a claim against the Town of Winnsboro. See Doe v. Broderick, 225 F.3d 440, 455-56 (4th Cir.2000). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.